Order filed, November 14, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00938-CV
                                 ____________

                       CAROLYN WARRICK, Appellant

                                            V.

                  MOTIVA ENTERPRISES, L.L.C, Appellee


                    On Appeal from the 58th District Court
                          Jefferson County, Texas
                      Trial Court Cause No. A-192,663


                                     ORDER

      The reporter’s record in this case was due October 28, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Anita Seegers, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM